


Exhibit 10.28

 

 

December 3, 2002

 

 

Mr. Armando M. Codina

Chairman

Codina Group, Inc.

355 Alhambra Circle, Suite 900

Coral Gables, FL 33134

 

Dear Armando:

 

This will confirm the following agreement relating to the deferral of, and
payment of, your directors’ fees in 2003:

 

1.                                       All directors’ fees and retainers
(“Fees”)  payable to you in connection with your service on the boards of
directors (including committees of such boards) of AMR Corporation and American
Airlines, Inc. for the period  January 1, 2003, through December 31, 2003, will
be deferred and paid to you in accordance with this letter agreement.

 

2.                                       Fees will be converted to Stock
Equivalent Units in accordance with the Directors’ Stock Equivalent Purchase
Plan, a copy of which is attached hereto as Exhibit A (the “Plan”).

 

3.                                       On or before January 31, 2013, all the
Stock Equivalent Units will be converted to cash and paid to you by multiplying
the number of Stock Equivalent Units as of December 31, 2012, by the arithmetic
mean of the high and low of AMR stock (“fair market value”) during December
2012.

 

4.                                       AMR’s obligation to make payments
pursuant to paragraph 3 hereof will not be released or modified by reason of
your death.  In such event, the number of Stock Equivalent Units as of your date
of death will be multiplied by the fair market value of AMR stock during the
calendar month immediately preceding your death, and the amount paid to
Margarita Codina.

 

--------------------------------------------------------------------------------


 

5.                                       Paragraph 3 of the deferral letter
dated January 22, 2001, is amended by deleting the reference to “2010” and
inserting “2011” and by deleting the references to “2009” and inserting “2010”.

 

6.                                   Paragraph 3 of the deferral letter dated
December 18, 2001, is amended by deleting the reference to “2010” and inserting
“2012” and by deleting references to “2009” and inserting “2011”.

 

7.                                       Paragraph 3 of the deferral letter
dated January 30, 1995, is amended deleting the reference to “2003” and
inserting “2006”.

 

If the foregoing is satisfactory to you, please indicate by signing one of the
originals (two are enclosed) and returning it to me.

 

 

Very truly yours,

 

 

 

 

 

Charles D. MarLett

 

Corporate Secretary

 

 

 

 

Accepted and agreed:

 

 

 

 

 

/s/ Armando M. Codina

 

 

Armando M. Codina

 

 

 

12/13/02

 

 

Date

 

 

2

--------------------------------------------------------------------------------
